Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 16 November 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        

                            
                            Sir
                            Head Quarters Passaic Falls 16th Novemr 1780
                        
                        Your Excellency’s favor of the 10th reached me yesterday—It gives me great pleasure to hear that your troops
                            have entered their quarters in a manner agreeable to themselves and to the inhabitants. I shall be extremely happy in seeing the Chevalier de Chattelus—Count de Custine—Marquis de Laval—and
                            Count de deux ponts at my Quarters. I will endeavour to render the time, which they spend with the Army, agreeable to
                            them, and when they incline to visit Philadelphia, they may be assured of that permission, which you so politely make to
                            depend upon me.
                        I have heard nothing lately from the Chesapeak Bay. An intelligent person, who is employed to keep a look out
                            upon the Heights of Monmouth, informs me, that on Friday and Saturday the 10th and 11th instants a Fleet consisting of
                            between 52 and 58 sail of which six were Men of War from 40 to 60 Guns came from the southward and anchored within the
                            Hook—My informant is of opinion, that it is the Fleet returned from Virginia which sailed the 16th ulto from the Hook—But I rather think it is the long expected Cork Fleet, and my intelligince from New York announces the arrival of that
                            Fleet on Sunday last. I shall however ascertain the matter very shortly, and I will communicate the result to your
                            Excellency.
                        I had heard a Report of the discovery of a plot concerted by one Ross of Virginia, but I believe it was without
                            foundation. I have the honor to be with very great Respect Your Excellency’s Most obt Servt
                        